96 Mich. App. 539 (1980)
293 N.W.2d 622
BELANGER
v.
CHESTERFIELD TOWNSHIP
Docket No. 43089.
Michigan Court of Appeals.
Decided April 2, 1980.
John J. Kraus, Jr., for plaintiff.
Anthony, Hearsch, Biernat, Bucci & Golski, for defendant.
Before: D.C. RILEY, P.J., and R.B. BURNS and D.E. HOLBROOK, JR., JJ.
D.E. HOLBROOK, JR., J.
Plaintiff appeals as of right the granting of summary judgment in favor of defendants pursuant to GCR 1963, 117.2(1) (failure to state a claim). His fourth amended complaint sought injunctive relief in addition to a judgment declaring the unconstitutionality of Section 5 of the Chesterfield Township Ordinance No. 64, which provides:
"Subject to the provisions of Act 300, Public Acts of 1949, as amended, the parking of a motor vehicle, the gross vehicle weight of which exceeds twenty thousand (20,000) pounds, in a residential area is prohibited."
Section 4.1 defines "gross vehicle weight" as the empty vehicle plus the manufacturer's rated maximum *541 load carrying capacity weight. Section 4.8 defines "residential areas" to include all platted subdivisions in which more than half of the lots are used for single-family dwellings but specifically excludes subdivisions in which more than half of the lots are more than one acre in area and have frontage on a road more than 125 lineal feet per lot.
Plaintiff claims the ordinance is unconstitutional in that it (1) prohibits the parking of vehicles capable of carrying large weights but permits the parking of all other large vehicles; and (2) unlawfully permits the parking of large vehicles in certain residential lands while prohibiting their parking in other residential lands.
The regulation of all street parking is within the scope of defendants' regulatory police power. It bears a substantial relation to the public health, welfare, safety and morals and, therefore, constitutes a legitimate government purpose. Uday v City of Dearborn, 356 Mich 542; 96 NW2d 775 (1959), Sisters of Bon Secours Hospital v City of Grosse Pointe, 8 Mich App 342, 358, 359; 154 NW2d 644 (1967).
Accepting all of plaintiff's allegations as true, his claim of unlawful discrimination is still unenforceable as a matter of law. The gross vehicle weight method of classification is neither arbitrary nor unreasonable. The equal protection safeguard of the Michigan Constitution is offended only if the classification rests on grounds wholly irrelevant to the achievement of the governmental objective. A party assailing a classification has the heavy burden of showing that it is essentially arbitrary. Forest v Parmalee, 402 Mich 348; 262 NW2d 653 (1978), Wolodzko v Wayne Circuit Judge, 382 Mich 528; 170 NW2d 9 (1969).
*542 The parking of large, heavy vehicles on private residential property may cause impeded ingress and egress by emergency vehicles. It can create unsafe traffic conditions for traffic and pedestrians. Furthermore, the vehicle's noise level, exhaust emissions and appearance may impair public health and welfare. It is reasonable for a municipality to determine that those subdivisions with the greatest number of residents or closely situated lots are the most vulnerable to such harm. The ordinance is not confiscatory as it permits alternative uses of the property.
A legislative body is not constrained to adopt an all or nothing approach. In an area where there is a perceived need for experimentation, it may proceed in a piecemeal fashion. Manistee Bank & Trust Co v McGowan, 394 Mich 655, 672; 232 NW2d 636 (1975). We find that the ordinance bears a rational and substantial relation to the public health, safety and welfare. Summary judgment is a proper device to dispose of a constitutional challenge to an ordinance. Rogowski v Detroit, 374 Mich 408; 132 NW2d 16 (1965), Renne v Waterford Twp, 73 Mich App 685; 252 NW2d 842 (1977).
Affirmed. No costs, a public question being involved.